Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yao Wang on 28 January 2022.

The application has been amended as follows: 

In the claims:
In Claim 6, line 1, inserted before the phrase “the stage” the word
	-- wherein --
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed over the closest prior art of record. The closest prior art is considered to be Al-Ansary et al. (US 2013/0068217) and Chen et al. (CN 109211532).
Regarding Claims 1 and 12, Al-Ansary et al. (US’217) teaches a system, comprising: at least one foam comprising a porous top surface, porous channels, and a porous bottom surface (Abstract) and the at least one foam is positioned over a surface of a receiver panel (Fig. 7; [0032, [0005]); however, a the at least one foam is not positioned over a surface of a receiver panel such that were dust particles (e.g. sand) [0059] poured onto the porous top surface of the at least one foam, the dust particles would be 
Regarding Claims 1 and 12, Chen et al. (CN’532) teach a device for measuring influence of dust accumulation on power generation efficiency, has photovoltaic panel frame whose rear part is fixed on bracket leg, and bracket seat connected with photovoltaic panel frame by bracket rotating shaft. CN’532 fails to teach a foam.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712